Citation Nr: 9913866	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-29 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder, including asbestosis.  

2.  Entitlement to special monthly pension based on the need 
of aid and attendance of another person or on being 
housebound.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1952 
to August 1956.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant was exposed to asbestos during service and 
after service.  

2.  The appellant has a medical history of asthma since 
childhood.  

3.  The evidence does not show that the appellant's asthma 
underwent an increase in severity during military service.  

4.  Other chronic obstructive pulmonary disease was initially 
manifested many years after the appellant's separation from 
military service.  

5.  The preponderance of the clinical evidence shows that the 
appellant does not have asbestosis or an asbestos-related 
lung disease.  

6.  The appellant has not presented or identified competent 
medical evidence relating post-service lung disability to 
nicotine dependence as a result of cigarette smoking during 
his period of military service.  

7.  The appellant, who was born in August 1935, was assigned 
a permanent and total disability evaluation for pension 
purposes, effective August 29, 1996.  

8.  The appellant's disabilities are chronic obstructive 
pulmonary disease, rated 60 percent disabling; residuals of 
fusion of cervical vertebrae from C-3 to C-6, with 
degenerative disc disease at C-7 and limitation of motion, 
rated 20 percent disabling; and residuals of a comminuted 
fracture of the distal third of the right femur with 
traumatic arthritis, rated 10 percent disabling.  Other 
disabilities identified by the RO include status post 
bilateral inguinal hernia, history of right hearing loss, 
reflux esophagitis by history, history of asbestos exposure, 
history of bronchial asthma, atypical chest pain, muscle 
contracture headaches, and tinea pedis, each rated 
noncompensable.  

9.  The appellant is ambulatory without requiring the 
assistance of another person.  

10.  The appellant is not blind or institutionalized in a 
nursing home on account of physical or mental incapacity.  

11.  The appellant is able to feed and clothe himself, is not 
bedridden or incapable of attending to the needs of nature 
without assistance, and does not require the assistance of 
another person on a regular basis to protect him from the 
hazards or dangers incident to his daily environment.  

12.  The appellant's disabilities do not substantially 
confine him to his home.  


CONCLUSIONS OF LAW

1.  Preexisting asthma was not aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.306 (1998).  

2.  A pulmonary disorder, including asbestosis, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1998).  

3.  The criteria for the award of special monthly pension, 
based on the need for aid and attendance or due to housebound 
status, have not been met.  38 U.S.C.A. §§ 1502(b), 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

I.  A Pulmonary Disorder Including Asbestosis

The appellant's claim for service connection for a pulmonary 
disorder including asbestosis is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is plausible because there is evidence that he 
was exposed to asbestos in service, and there are medical 
statements which diagnosed the appellant's pulmonary 
disability as asbestosis.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

The appellant's service medical records do not show treatment 
for any chronic pulmonary disability.  

At a December 1965 VA medical examination, evaluation of the 
appellant's respiratory system revealed wheezes with 
prolonged expiratory phase.  A diagnosis of bronchial asthma 
was reported.  

In a March 1990 medical statement, L. Brooks, M. D., a 
specialist in internal medicine and pulmonary diseases, 
reported that examination of the appellant's respiratory 
system revealed mild respiratory wheezes and occasional focal 
musical rhonchi over the posterior lung field.  The examiner 
noted that the appellant had a history of asthma since 
childhood.  The diagnosis was a history of asthma and 
probable underlying chronic obstructive pulmonary disease.  

The appellant underwent a pulmonary examination from B. L. 
Whites, M.D., a specialist in pulmonary diseases, in 
September 1992, which revealed inspiratory wheezing heard in 
all lung fields.  The appellant reported a history of asthma 
all his life, beginning at six months when he began wheezing 
after an episode of pneumonia.  He stated that he was placed 
on "asthmatic cigarettes" after experiencing double 
pneumonia at the age of six, and that he has smoked ever 
since.  He also indicated that his family history was 
positive for asthma.  The impression from the examination was 
reversible obstructive airways disease that was compatible 
with chronic bronchitis.  

In July 1995, R. A. Harron, M.D., a specialist in radiology 
and nuclear medicine, indicated on a report of an X-ray of 
the appellant's chest that the findings were considered 
consistent with asbestosis.  The physician further stated in 
a medical statement at the same time that "on the basis of 
medical records, and my reading of the chest X-ray, I can 
make the diagnosis of asbestosis within a reasonable degree 
of medical certainty."  

In an August 1996 medical statement, L. J. Castiglioni, M.D., 
a specialist in internal medicine and gastroenterology, 
opined that "on the basis of the occupational history, the 
B-reading of the chest X-ray, and the pulmonary function 
studies, I think that this person has asbestosis and some 
pulmonary impairment."  

A May 1997 medical statement from L. F. Sam, III, M.D., a 
specialist in internal medicine, indicated that the appellant 
had acute bronchitis.  

A VA medical examination was performed in June 1997 and 
included pulmonary function tests and a chest X-ray.  The 
findings from the pulmonary function tests were interpreted 
as showing severe obstructive ventilatory impairment with 
improvement following bronchodilator.  The chest X-ray 
revealed that both lungs were clear of any acute process and 
appeared emphysematous with flattening of the diaphragms, and 
that there appeared to be pleural thickening in the right 
apex.  Examination of the lungs revealed a slight decrease in 
breath sounds throughout, no rales at the bases, scattered 
expiratory wheezes, no rhonchi, and no prolongation of the 
expiratory phase.  The diagnoses were chronic obstructive 
pulmonary disease and "history of asbestos exposure, but 
evidence of asbestosis."  

Pursuant to the Board's request for a pulmonary opinion as to 
the proper diagnosis of the appellant's pulmonary problems, 
the Chief of Pulmonary Section at a VA Medical Center 
examined the appellant in September 1998, while also 
reviewing his claims file.  Pulmonary function tests 
performed at the examination revealed moderate obstructive 
ventilatory impairment.  A chest X-ray showed that the lungs 
were free of any acute process and had minimal parenchymal 
scarring at both lung bases.  The pulmonary specialist noted 
that the appellant had a history of asbestos exposure in 
service, and that after service he worked as a pipe fitter 
indoors, three to four days a week, which involved sawing 
asbestos pipe covers, as well as mixing powdered asbestos 
into "mud" to, in effect, "plaster" the pipes.  The 
examination revealed hyperinflation, hyperresonance to 
percussion, and distant breath sounds with scattered wheezes.  
The impression was severe chronic obstructive pulmonary 
disease and a history of asbestos exposure.  The pulmonary 
specialist opined that it was likely that the appellant's 
chronic obstructive pulmonary disease, and hence the bulk of 
his symptoms, was due to smoking, and that there was a less 
than reasonable medical probability that his asbestos 
exposure contributed to his clinical decline.  The specialist 
went on to say that although the appellant had a history of 
asbestos exposure, there was no good evidence that it caused 
disease, i.e. his CT chest examinations had shown no 
interstitial lung disease or pleural plaques, and his 
pulmonary function tests, X-rays, history, and physical 
examination were characteristic of chronic obstructive 
disease.  The specialist ended by saying that it was 
possible, but not likely, that the asbestos exposure 
contributed to the appellant's chronic obstructive pulmonary 
disease.  

Because the appellant's service medical records show no 
complaints or treatment pertaining to pulmonary disability, 
the Board finds that the evidence fails to demonstrate that 
his preexisting asthma underwent an increase in severity as a 
result of service, and, therefore, was not aggravated by 
service.  38 U.S.C.A. § 1156; 38 C.F.R. § 3.306.  

Although the appellant has submitted two medical statements 
that identify his pulmonary disability as asbestosis, the 
Board finds that the preponderance of the evidence shows that 
he does not have asbestosis.  The Board notes that the two 
medical statements in support of the appellant's claim of 
having developed asbestosis as a result of asbestos exposure 
in service are from a specialist in internal medicine and 
gastroenterology (Dr. Harron) and a specialist in radiology 
and nuclear medicine (Dr. Castiglioni).  Contrasted against 
those opinions by non-pulmonary specialists are the ones from 
Dr. Brooks, whose specialties include pulmonary disease, Dr. 
Whites, a pulmonary specialist, and the Chief of Pulmonary 
Section at a VA Medical Center, all of whom did not identify 
evidence of asbestosis.  Of significant weight is the 
examination conducted by the VA Chief of Pulmonary Section, 
along with his thorough review of the claims file.  Dr. Sam, 
an internist, also did not diagnose the appellant's pulmonary 
problems as asbestosis.  The Board also concludes that, in 
light of the above medical opinions, the diagnosis of 
"history of asbestos exposure, but evidence of asbestosis" 
from the June 1997 VA examination is missing the word "no" 
between "but" and "evidence," which would make the 
diagnosis more logical- "history of asbestos exposure but 
[no] evidence of asbestosis."  

Because the appellant's currently diagnosed chronic 
obstructive pulmonary disease was initially manifested many 
years after military service, and the VA Chief of Pulmonary 
Section has stated that it is not likely that the appellant's 
asbestos exposure contributed to his chronic obstructive 
pulmonary disease, the Board finds that the evidence does not 
establish an etiological relationship between service and the 
development of the chronic obstructive pulmonary disease.  

The service medical records do not contain a medical 
diagnosis of nicotine dependence.  The postservice medical 
evidence includes references to the appellant's long history 
of cigarette smoking.  There are also numerous postservice 
medical diagnoses showing chronic lung disease.  However, 
these records do not contain any probative medical opinions 
showing that the appellant developed nicotine dependence as a 
result of any tobacco use that may have began during active 
service.  In fact, there is medical evidence that the 
appellant had smoked since the age of six.  The appellant is 
not qualified to render a medical opinion that nicotine 
dependence began during service or that his current 
disabilities are secondary to nicotine dependence beginning 
during active service.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The appellant has not presented or identified 
competent medical evidence relating postservice pulmonary 
disability secondary to nicotine dependence as a result of 
smoking during active service.  

While there is competent medical evidence in this case which 
indicates that the appellant's chronic lung disorder is 
linked to his long smoking history, there is no competent 
medical evidence establishing that his smoking history is 
traceable to any nicotine dependence disorder that 
purportedly began in service.  In addition, the weight of the 
evidence does not show that he has a chronic lung disorder 
attributable to asbestos exposure.  Accordingly, the Board is 
unable to identify a basis to grant service connection for a 
chronic pulmonary disorder, claimed as being due to asbestos 
exposure in service or to smoking in service.  

II.  Special Monthly Pension

The appellant's claim of entitlement to special monthly 
pension based on the need of regular aid and attendance of 
another person or on being housebound is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  That is, the Board 
finds that he has presented a claim which is plausible.  
However, the evidence presented is not such that the Board 
can identify a basis to grant the claim.  

An August 1997 rating decision awarded the appellant pension 
benefits that were effective August 29, 1996.  His primary 
disabilities are chronic obstructive pulmonary disease, rated 
60 percent disabling; residuals of fusion of cervical 
vertebrae from C-3 to C-6, with degenerative disc disease at 
C-7 and limitation of motion, rated 20 percent disabling; and 
residuals of a comminuted fracture of the distal third of the 
right femur with traumatic arthritis, rated 10 percent 
disabling.  Other disabilities identified by the RO include 
status post bilateral inguinal hernia, history of right 
hearing loss, reflux esophagitis by history, history of 
asbestos exposure, history of bronchial asthma, atypical 
chest pain, muscle contracture headaches, and tinea pedis, 
each rated noncompensable.  

Where an otherwise eligible veteran is in need of the regular 
aid and attendance of another person, an increased rate of 
pension is payable.  38 U.S.C.A. § 1521(d).  The law and 
regulations provide that, for pension purposes, a person 
shall be considered to be in need of regular aid and 
assistance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.  

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following: inability of 
claimant to dress or undress himself/herself or to keep 
himself/herself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself/herself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to 
his/her daily environment.  "Bedridden" will be a proper 
basis for the determination and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his/her condition as 
a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).  

An increase in pension benefits, based on being housebound is 
payable when, in addition to having a single permanent 
disability rated as 100 percent under the schedule, the 
veteran has a separate disability or disabilities 
independently ratable at 60 percent or more, or is 
substantially confined as a direct result of his or her 
disabilities to his or her dwelling and the immediate 
premises, or if institutionalized to the ward or clinical 
area.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  

The appellant underwent a VA medical examination in September 
1998 for the purpose of determining whether he required the 
aid and attendance of another person or was housebound.  It 
was noted that the appellant drove himself to the 
examination, was not hospitalized, and was not blind.  
Evaluation of his various disabilities did not reveal 
findings indicating he is incapable of attending to his 
needs.  He had complaints of pulmonary disability, low back 
pain with pain in the legs, and problems with 
gastroesophageal reflux.  It was noted that the appellant 
lived at home with his wife, ambulated without any mechanical 
aid, and was able to walk 30 to 50 yards without the 
assistance of another person.  The examination revealed 
mostly normal findings, although there was notation of 
cervical and low back pain, with limitation of motion in both 
areas.  The appellant reported that he was able to dress, 
feed, bathe, and shave himself, and was able to tend to his 
own bowel and bladder needs.  He described a typical day as 
staying around the house and watching television or reading.  
He indicated that he still drove if the weather was not bad, 
and that he would go to see his granddaughter every 2-3 
weeks, go to the local doctor every 6 weeks, and would go to 
a VA medical facility once every three months.  He stated 
that he would leave the house only if absolutely necessary, 
but otherwise "doesn't go anywhere."  The examiner stated 
that the appellant was capable of managing his payment 
benefits.  

While the appellant experiences physical limitations as a 
result of his disabilities, the evidence does not show that 
he is unable to ambulate without the assistance of another 
person, prepare his food, take care of daily self care 
activities (such as washing, dressing and undressing himself, 
feeding himself, and attending to the needs of nature), or, 
otherwise, to be in need of regular aid and attendance as 
envisioned by the regulation.  

Nor does the evidence demonstrate that the appellant is 
bedridden, or substantially confined to his home.  While he 
prefers to stay at home watching television or reading, he is 
able to drive himself to his granddaughter's, his doctor's 
office, and to a VA medical facility.  

In evaluating the evidence of record in light of the 
regulatory criteria for special monthly pension based on the 
need for regular aid and attendance or by reason of being 
housebound, the Board concludes that the preponderance of the 
evidence is against the appellant's claim for the benefit.  



ORDER

Service connection for a pulmonary disorder including 
asbestosis is denied.  

Special monthly pension based on the need for regular aid and 
attendance or by reason of being housebound is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

